﻿I extend my warm congratulations to Mr. Shihabi on his election to the presidency of the General Assembly at its forty-sixth session. We also extend our sincere appreciation to Mr. Guido de Marco of Malta and all earlier Presidents of the General Assembly whose efforts have guided and enriched the work of this body on behalf of the people of the world. At the same time we express our gratitude and respect to the Secretary-General, Mr. Javier Peres de Cuellar, for his tireless efforts to promote peace and security in the world. The people of Estonia have laboured and persevered for generations in order to join this body as a fully sovereign nation at peace with its neighbours. We look forward to working under his guidance in the United Nations.
It is with great pleasure that we welcome the Republic of Korea and the Democratic People's Republic of Korea as full members of this body. With equal feeling we welcome the Federated States of Micronesia and the Republic of the Marshall Islands.
With particular pleasure we welcome the Republic of Latvia and the Republic of Lithuania and remind ourselves that the peoples of the Baltic States have never gone to war against each other. Instead, we have shared a common history - colonial domination by stronger neighbours who have fought their wars on our soil and at our expense. When we entered the League of Nations after the First World War our peoples hoped that a new era had begun. As we join the United Nations and put the Second World War behind us we renew our faith in the principles on which this body is based and trust that a new era has indeed begun.
The Estonian people have finally realized their age-old dream of self-determination. Estonia's independence as a State has been restored and recognised by the world community. Estonia values highly its acceptance as a Member of the United Nations and stands ready to fulfil its international obligations.
We extend our heartfelt gratitude to those who supported us In this struggle through so many years. We give particular thanks to Iceland - a country the small size of which did not stand in the way of moral courage. The people of Iceland will always have a special place in our history. Unfortunately, acceptance into the United Rations does not solve the many problems we face in consolidating our independence. Central to these are questions that relate to the traditional political and economic orientation of our country. Historically and culturally Estonia has always had strong ties to Western and Central Europe. That was true even under the domination of the Russian Empire during the eighteenth and nineteenth centuries. Between 1940 and 1991 the Soviet occupation disrupted those ties but did not manage to destroy them.
In terms of the political and economic development of Estonia, an immediate priority must be the restoration of those ties and the restoration of a European way of life. To achieve these aims, we wish to integrate as quickly as possible with the political and economic structures of modern Europe. Estonia is already a full member of the Conference on Security and Cooperation in Europe (CSCE), has strong ties with the nations of the Nordic Council, and has initiated discussions on cooperation with the European Free Trade Association. Finally, many members of the European Community have expressed their interest in our becoming an associate member of the European Community.
Estonia's orientation towards Europe does not, however, mean that It will fall to understand the needs and aspirations of the developing countries. We feel that we are in fact better positioned to appreciate these issues than the Western countries whose values we share. The Baltic States have emerged from a long and difficult period of colonial rule. He hope that this experience augurs well for close ties and cooperation with the third world.
Estonians know full well what it means to live under foreign domination, especially when that domination is based on totalitarianism. For that reason, Estonia cannot take any position that fails to support the right of all peoples to self-determination.
Considering this, the Government of the Republic of Estonia recognized the independence of Slovenia on 26 September. Independence is the free choice of the Slovenian people and Slovenia fulfils the criteria for independent statehood under the generally accepted principles of international law. Estonia is convinced that respect for the right of the Slovenian and Croatian peoples to self-determination is the most effective way to achieve a solution to the Yugoslav conflict in accordance with the provisions of the Charter of the United Nations.
At the same time, Estonia can only accept peaceful means based on democratic principles and respect for human rights - as well as respect for the rights of minorities. These are, after all, the principles on which the people of Estonia have based the restoration of their independent statehood.
In the short term, Estonia's highest foreign policy priority is the normalization of relations with the Union of Soviet Socialist Republics. I am happy to report that yesterday the Soviet Union and Estonia established formal diplomatic relations. It is in the interests of Estonia to pursue a policy based on friendly relations and Mutual respect for national sovereignty, Estonia also considers it essential to preserve actually beneficial economic ties with the republics of the USSR. The precondition for this, of course, is continued progress towards democracy in the republics of the USSR, in an atmosphere of internal stability. Estonia hopes that those republics can solve their economic difficulties and forestall the violent disintegration of the USSR. Such an event could lead to a civil war capable of threatening the stability of the entire world. 
We are also concerned by the attitude of the USSR in connection with the process of fully realising Estonian statehood. While the State Council of the USSR recognised the Independence of the Baltic States on 6 September 1991, we find that there are political forces and Government agencies of the USSR that fall to acknowledge or to accept the restoration of Estonia's independence. Those structures show no evidence of coming to terms with the new political realities. Most notable is a desire to maintain future relations with Estonia as if Estonia were a constituent republic of the USSR. This attitude is prejudicial to Estonian sovereignty and we hope that it will be as unacceptable to the world community as it is to the people of Estonia.
A separate and immediate issue is the timely withdrawal of Soviet occupation forces from Estonia. The Estonian Government is concerned about the efforts of some Soviet political leaders to delay the withdrawal of the Soviet military from Estonian territory. For example, Anatoly Sobchak, leader of the Soviet delegation in negotiations with Estonia, has repeatedly stated that troop withdrawals cannot begin before 1994. Estonia understands that some time must be allowed for Soviet occupation forces to return home. We do, however, believe that this goal can be accomplished with greater speed.
Of special concern is the continued presence of nuclear weapons and assault troops on our territory. We are also disturbed by the continued existence of large foreign military contingents in Tallinn, the Estonian capital, a presence that threatens the sovereignty of the Republic of Estonia. For that reason, on 5 October 1991 the Baltic Council decided to propose to the USSR that Soviet occupation troops evacuate all Baltic capitals by 1 December this year.
Regarding the general issue of European security, we applaud the fact that the process of democratisation in the republics of the USSR, taken together with the restoration of the Independence of the Baltic States, has markedly reduced tensions in Europe. No longer do we have a trip-wire of confrontation separating East and West. This new reality has become the basis for Estonian national-security doctrine. We do not consider ourselves neutral since we no longer see a Europe divided into hostile alliances. Estonia wishes to cooperate with its neighbours on questions of defence and strategic doctrine, as well as with all other members of the Conference on Security and Co-operation in Europe (CSCE) in the context of the CSCE process.
In the spring of 1990, Estonia held parliamentary elections that were as democratic as possible under the conditions the. prevailing. Now that independence has been restored and a flourishing multi-party system has been established it is both necessary and desirable to hold new elections. The Supreme Council of the Republic of Estonia has decided to call new elections in 1992 in order to seat a new and more representative parliament under conditions that conform to all generally accepted principles of democratic government.
Of course, the internal political situation in Estonia is not without its problems. Fifty-one years of foreign occupation have weakened the political traditions nurtured during the period of independence. However, this difficult experience has taught us that only a democratic political system and a market economy can address the interests of the Estonian people. A Constitutional Assembly has been convened to develop a new constitution based on that understanding. That constitution will be in accord with the provisions and principles of the European Convention for the Protection of Human Rights and Fundamental Freedoms as established by the Council of Europe on 4 November 1950.
In the economic sphere, statutes are being prepared that will facilitate the conversion to a market economy based on the rule of law. During the past year, laws have been written to establish private property rights, protect the interests of foreign and domestic investors and institute a fair taxation system that is favourable to private investment. The principles behind these laws are in accord with those implicit in the membership requirements of the International Monetary fund and the World Bank.
Between the two world wars, Estonia was unique among the nations of the world community in terms of its steadfast and tolerant approach to minority rights. Estonian statutes on cultural autonomy for minority nationalities were a remarkable exception in a Europe torn apart by hatred and fear. These statutes guaranteed to each national group and religious minority the opportunity for education in their native language, their own publications, the freedom to practise their own religious customs, and freedom of cultural expression as they saw fit. The revival of these liberal principles will be a good basis for cooperation between the many different nationalities living in Estonia today.
During the years of occupation a great many non-Estonians were settled in Estonia. Many of these people think of themselves as having found a new homeland and have supported the aspirations of the Estonian people to self-determination. We find it self-evident that the citizens of other countries residing in Estonia should have the opportunity to apply for citizenship on the basis of a fair and equitable citizenship law. If they wish to work in Estonia while remaining citizens of other countries, that opportunity will not be arbitrarily denied them.
The Republic of Estonia and its people are in the process of rejoining the world community after 51 years of foreign occupation. We shall not waste this opportunity for which so many have suffered. He wish to rejoin Europe as a democratic State, as a good neighbour, as a State that respects human rights, and as a trustworthy partner in the affairs of nations.
